603 P.2d 908 (1979)
Charles WIKSTROM, Appellant,
v.
STATE of Alaska, Appellee.
No. 4535.
Supreme Court of Alaska.
December 7, 1979.
David C. Backstrom, Deputy Public Defender, Fairbanks, Brian Shortell, Public Defender, Anchorage, for appellant.
Randy Olsen, Asst. Dist. Atty., Harry L. Davis, Dist. Atty., Fairbanks, Avrum M. Gross, Atty. Gen., Juneau, for appellee.
Before RABINOWITZ, C.J., and CONNOR, BOOCHEVER, BURKE and MATTHEWS, JJ.

OPINION
BURKE, Justice.
Charles Wikstrom, appellant, pled nolo contendere to three counts contained in an *909 indictment charging violations of AS 11.15.120.[1] The superior court imposed a fifteen year term of imprisonment on each count, to be served concurrently.[2] In this appeal Wikstrom contends that the court imposed an excessive sentence.[3]
In the early morning hours of July 2, 1978, Wikstrom, a man in his early thirties, picked up an eighteen year old female hitchhiker. He transported her to the vicinity of her home, then requested that she continue to ride with him as he was alone and wanted company. When she agreed, Wikstrom drove to a remote location where he forced the young woman to submit to vaginal and anal intercourse, and to perform an act of fellatio. Wikstrom also choked the victim with his hands and, at one point, inserted some sort of metal device into her vagina.[4] Eventually the victim was able to summon aid and Wikstrom was arrested.
Our review of the record fails to convince us that the superior court was clearly mistaken in imposing the sanction that it did. Accordingly, its sentence is AFFIRMED. McClain v. State, 519 P.2d 811 (Alaska 1974).
NOTES
[1]  AS 11.15.120 provides:

Rape. (a) A person who (1) has carnal knowledge of another person, forcibly and against the will of the other person, or (2) being 16 years of age or older, carnally knows and abuses a person under 16 years of age, is guilty of rape.
(b) A person who assists another to force or compel a third person to engage in a sexual act without consent is considered an accomplice to rape, irrespective of the legal status of that person with respect to the person forced or compelled to engage in a sexual act against his will.
(c) For purposes of this section, the terms "carnal knowledge" and "sexual act" include sexual, oral and anal intercourse, with some penetration, however slight.
[2]  On each count, Wikstrom was "punishable by imprisonment in the penitentiary for not more than 20 years nor less than one year." AS 11.15.130(c).
[3]  AS 12.55.120(a) provides in part: "A sentence of imprisonment lawfully imposed by the superior court for a term or for aggregate terms exceeding one year may be appealed to the supreme court by the defendant on the ground that the sentence is excessive." See also Rule 21, Alaska R.App.P.
[4]  Shortly after the incident, the victim was examined by a physician who confirmed the fact that she had recently had intercourse and that there was some internal damage to her vagina.